        CASE 0:21-cr-00130-MJD-ECW Doc. 36 Filed 09/03/21 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 United States of America,                             Case No. 21-cr-130 (MJD/ECW)

                     Plaintiff,

        v.                                                         ORDER

 Thomas Watson IV,

                     Defendant.


       This case is before the Court on the Government’s Motion for Discovery (Dkt. 9);

Defendant Thomas Watson IV’s Motion for Pretrial Discovery (Dkt. 22); Defendant

Thomas Watson IV’s Motion for Disclosure of 404 Evidence (Dkt. 23); Defendant

Thomas Watson IV’s Motion to Compel Attorney Production of Brady and Giglio

Evidence (Dkt. 24); Defendant Thomas Watson IV’s Pretrial Motion for Early Disclosure

of Jencks Act Material (Dkt. 25); Defendant Thomas Watson IV’s Motion to Compel

Production of Guideline Sentencing Information (Dkt. 26); Defendant Thomas Watson

IV’s Pretrial Motion for Participation by Counsel In Voir Dire (Dkt. 27); Defendant

Thomas Watson IV’s Pretrial Motion for Production of Grand Jury Transcripts (Dkt. 28);

Defendant Thomas Watson IV’s Pretrial Motion for Retention of Agent’s Notes (Dkt.

29); and Defendant Thomas Watson IV’s Motion to File Later Motions for Good Cause

(Dkt. 30).

       Counsel for Defendant Thomas Watson IV and the United States of America (“the

Government”) agreed that the Court may rule on motions without the need for a hearing,
        CASE 0:21-cr-00130-MJD-ECW Doc. 36 Filed 09/03/21 Page 2 of 6




and the motions were taken under advisement after the Government’s response. (Dkt.

32.)

       Based on the files, records, and proceedings herein, IT IS ORDERED THAT:

       1.     The Government’s Motion for Discovery (Dkt. 9) is GRANTED as

unopposed.

       2.     Defendant Thomas Watson IV’s Motion for Pretrial Discovery (Dkt. 22) is

GRANTED IN PART and DENIED IN PART. The Government represents that it will

comply with all of its discovery obligations under the Federal Rules of Criminal

Procedure and applicable case law. (Dkt. 35 at 2.) The Government shall comply with

its discovery obligations under Rule 16. To the extent the Motion seeks material outside

of the scope of Rule 16, the Motion is denied. Further, insofar as the Motion is directed

at expert disclosures under Rule 16(a)(1)(G), the parties shall disclose initial Rule

16(a)(1)(G) evidence no less than 30 days before trial, and rebuttal evidence shall be

disclosed no less than 10 days before trial.

       3.     Defendant Thomas Watson IV’s Motion for Disclosure of 404 Evidence

(Dkt. 23) is GRANTED IN PART. No later than 21 days before the commencement of

trial, the Government shall disclose Rule 404(b) evidence of crimes or acts which are not

inextricably intertwined with the charged crime. See Buchanan v. United States, 714

F.3d 1046, 1048 (8th Cir. 2013). To the extent the Government becomes aware of

additional Rule 404(b) evidence after that disclosure, it shall promptly disclose that

evidence. Nothing in this Order requires the Government to produce evidence regarding

acts which are intrinsic to the charged offense.


                                               2
        CASE 0:21-cr-00130-MJD-ECW Doc. 36 Filed 09/03/21 Page 3 of 6




       4.     Defendant Thomas Watson IV’s Motion to Compel Attorney Production of

Brady and Giglio Evidence (Dkt. 24) is GRANTED insofar as the Government shall

comply with its requirement to disclose materials covered by Brady v. Maryland, 373

U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972), and their progeny, and

further insofar as within ten (10) days of the date of this Order, the Government must

disclose all Brady/Giglio information in its possession or of which it has become aware

as of the date of this Order, if not previously disclosed, and must promptly supplement its

disclosure upon receipt of any additional Brady/Giglio information not previously

disclosed.

       5.     Defendant Thomas Watson IV’s Pretrial Motion for Early Disclosure of

Jencks Act Material (Dkt. 25) is DENIED insofar as it seeks an order for the production

of Jencks Act material “prior to trial.” The Jencks Act plainly provides that “no

statement or report in the possession of the United States which was made by a

Government witness or prospective Government witness (other than the defendant) shall

be the subject of subpoena, discovery, or inspection until said witness has testified on

direct examination in the trial of the case.” 18 U.S.C. § 3500. The Eighth Circuit has

repeatedly held that the Government cannot not be required to make pretrial disclosure of

Jencks Act material. See, e.g., United States v. White, 750 F.2d 726, 729 (8th Cir. 1984).

Nothing in this Order, however, precludes the Government from voluntarily disclosing

any Jencks Act material early, and the Government has represented that it “will provide




                                             3
         CASE 0:21-cr-00130-MJD-ECW Doc. 36 Filed 09/03/21 Page 4 of 6




the defense with all Jencks Act materials no later than three business days prior to trial[.]”

(Dkt. 35 at 2.) 1

       6.      Defendant Thomas Watson IV’s Motion to Compel Production of

Guideline Sentencing Information (Dkt. 26) is DENIED. Defendant moves for such

relief pursuant to Rule(s) 8, 11, 14 and 16 of the Federal Rules of Criminal Procedure and

the Fifth, Sixth and Fourteenth Amendments to the United States Constitution. The

Government represents that Defendant will able to make his own guideline calculations

based on discovery provided and that the Government will work with the defense to

attempt to resolve all guideline issues. (Dkt. 35 at 3.) The Court denies the requested

information, as courts have “rejected the discovery of such information as neither

required by the Constitution, any Federal Statute, nor the Sentencing Guidelines

themselves.” United States v. Hernandez, No. RIM06379020810MJDRLE, 2007 WL

9706859, at *6 (D. Minn. July 16, 2007) (string citation omitted).

       7.      Defendant Thomas Watson IV’s Pretrial Motion for Participation by

Counsel in Voir Dire (Dkt. 27) is denied without prejudice. See United States v. Jaunich,

No. 07-cr-328 (PAM/JSM), 2008 WL 114897, at *1 (D. Minn. Jan. 10, 2008) (finding

that a motion for counsel to participate in voir dire should have been denied without

prejudice “leaving the final decision on the participation of counsel in voir dire” to the

district court).



1
      This representation does not alter the Government’s obligations with respect to
impeaching material required to be disclosed by United States v. Giglio, 405 U.S. 150
(1972), as set forth in paragraph 4.

                                              4
        CASE 0:21-cr-00130-MJD-ECW Doc. 36 Filed 09/03/21 Page 5 of 6




       8.     Defendant Thomas Watson IV’s Pretrial Motion for Production of Grand

Jury Transcripts (Dkt. 28) is GRANTED IN PART AND DENIED IN PART.

According to the United States Supreme Court, there is a “long established policy that

maintains the secrecy of the grand jury proceedings in the federal courts.” United States

v. Proctor & Gamble Co., 356 U.S. 677, 681 (1958) (citations omitted). A defendant

must allege a “particularized need” with support for the records. See United States v.

Warren, 16 F.3d 247, 253 (8th Cir. 1994) (citing Fed. R. Crim. P. 6(e)(3)(C)(ii)). For

example, a court may authorize disclosure of grand jury transcripts where a defendant

“shows that a ground may exist to dismiss the indictment because of a matter that

occurred before the grand jury. . . .” Fed. R. Crim. P. 6(e)(3)(E)(ii). A bare allegation

that grand jury records are necessary does not satisfy “particularized need” requirement.

See Warren, 16 F.3d at 253. Defendant has made no showing of a particularized need for

the grand jury transcripts. However, the Government will produce any grand jury

transcripts for any witness it intends to call at trial. The Government has represented that

it will voluntarily produce any such transcripts within three (3) business days before

commencement of trial with its voluntary production of Jencks Act material. (Dkt. 35 at

3.)

       9.     Defendant Thomas Watson IV’s Pretrial Motion for Retention of Agent’s

Notes (Dkt. 29) is DENIED IN PART AS MOOT. The Government represented that it

has instructed its officers and agents to retain their rough notes and evidence. (Dkt. 35 at

3.) The Motion is GRANTED IN PART insofar as if the Government has not already




                                             5
        CASE 0:21-cr-00130-MJD-ECW Doc. 36 Filed 09/03/21 Page 6 of 6




done so, it is ordered to instruct law enforcement officials involved in the investigation to

retain and preserve their rough notes.

       10.     Defendant Thomas Watson IV’s Motion to File Later Motions for Good

Cause (Dkt. 30) is DENIED without prejudice. Defendant may renew this motion as

appropriate.



DATED: September 3, 2021                          s/Elizabeth Cowan Wright
                                                  ELIZABETH COWAN WRIGHT
                                                  United States Magistrate Judge




                                              6
